
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27


EXECUTIVE EMPLOYMENT AGREEMENT


        THIS AGREEMENT made effective as of the 11th day of May, 2001 (the
"Effective Date").

BETWEEN:

E. (Chris) Kaitson, of the City of Houston, in the State of Texas (hereinafter
called the "Executive")

and

ENBRIDGE INC., a body corporate under the Canada Business Corporations Act, with
offices in the City of Calgary in the Province of Alberta

WHEREAS:

        (a)  The Executive is an executive of the Corporation and is considered
by the Board of Directors of the Corporation to be a valued employee of the
Corporation and has acquired outstanding and special skills and abilities and an
extensive background in and knowledge of the Corporation's business and the
industry in which it is engaged;

        (b)  The Board of Directors recognizes that it is essential, in the best
interests of the Corporation, that the Corporation retain the continuing
dedication of the Executive to his office and employment and that this can best
be accomplished if the personal uncertainty facing the Executive in the event of
a material change in the ownership or the Executive's role within the
organization of the Corporation is alleviated;

        (c)  The Board of Directors further believes that the service of the
Executive to the Corporation requires that the Executive receive fair treatment,
particularly in the event of a termination of employment or loss of office
following a material change in the ownership or the Executive's role within the
organization of the Corporation where the Executive does not receive an offer of
employment within the Corporation, an affiliate, associate or successor of the
Corporation comparable to or better than his present employment;

        NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
mutual covenants herein contained and in consideration of the Executive
remaining in office and in the employment of the Corporation at the present time
and throughout the period of a material change of ownership or organization of
the Corporation, it is hereby agreed as follows:

1.Definitions

        In this Agreement:

        (a)  "affiliate" means:

(i)one body corporate is an affiliate of another body corporate if one of them
is the subsidiary of the other or both are subsidiaries of the same body
corporate or each of them is under the control of the same person; and

(ii)two bodies corporate that are an affiliate of the same body corporate at the
same time are affiliates of each other;

        (b)  "associate" when used to indicate a relationship with any person
means

(i)a body corporate of which that person beneficially owns or controls, directly
or indirectly, shares or securities currently convertible into shares carrying
more than ten percent of the voting rights under all circumstances or by reason
of the occurrence of an event that has occurred and is continuing, or a
currently exercisable option or right to purchase such shares or such
convertible securities;

--------------------------------------------------------------------------------

(ii)a partner of that person acting on behalf of the partnership of which they
are partners;

(iii)a trust or estate in which that person has a substantial beneficial
interest or in respect of which he serves as a trustee or in a similar capacity.

(iv)a spouse or child of that person; and

(v)a relative of that person or of his spouse if that relative has the same
residence as that person.

        (c)  "Compensation Committee" means the Committee of the Board of
Directors of the Corporation from time to time appointed to fix the remuneration
of executives of the Corporation or, if such Committee has not been appointed,
means the Board of Directors of the Corporation;

        (d)  "constructive dismissal" means, unless consented to by the
Executive:

(i)where the Executive ceases to be an officer of the Corporation, unless the
Executive is appointed as an officer of a successor to a material portion of the
assets of the Corporation;

(ii)a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Executive; or

(iii)a relocation of the Executive's principal place of business outside of
Houston, Texas; or

(iv)a reduction in the annual salary (excluding bonuses) of the Executive.

        (e)  "control" means the beneficial ownership of the right, whether such
ownership is direct or through affiliates or may be exercised pursuant to a
right in contract and whether or not combined with the beneficial ownership of
securities of a corporation to which are attached more than fifty percent (50%)
of the votes that may be cast to elect directors, to elect a majority of the
board of directors of a corporation;

        (f)    "Corporation" means Enbridge Inc. and such subsidiaries of
Enbridge Inc., as the Executive may be employed by from time to time;

        (g)  "person" shall have the meaning ascribed to it in the Canada
Business Corporations Act;

        (h)  "subsidiary" of a corporation means, at any time, a corporation of
which the Corporation has control at that time, whether directly or indirectly
through one or more subsidiaries.

2.Employment

2.1Position, Duties and Responsibilities of Executive

        The Executive be employed by the Corporation as Associate General
Counsel, Transportation Group South and shall have such responsibilities and
powers as the Board of Directors or the bylaws of the Corporation or the
Executive's superiors may from time to time prescribe. The Executive shall
devote the whole of his time to the Executive's duties hereunder and shall use
his best efforts to promote the interests of the Corporation.

2.2Term of Agreement

        The term of this Agreement shall commence on the date hereof, and shall
continue in effect to and including the earlier of:

(i)the date of voluntary retirement of the Executive in accordance with the
retirement policies established for senior employees of the Corporation; or

2

--------------------------------------------------------------------------------

(ii)the voluntary resignation of the Executive which is not a constructive
dismissal; or

(iii)termination as provided in Sections 2.4, 2.5, 2.6 or 2.7.



2.3Compensation

(i)Signing Incentive—on execution of this Agreement, and in order to further
encourage the Executive to remain in the services of the Corporation, the
Executive is hereby awarded a lump sum cash incentive in the amount of one
hundred and fifty thousand U.S. dollars ($150,000) payable forthwith and
fourteen thousand (14,000) options which shall be issued as of the Effective
Date of the Agreement and shall be subject to the following vesting schedule:


Following Date of Grant


--------------------------------------------------------------------------------

  Aggregate Number
of Options Vested

--------------------------------------------------------------------------------

First Anniversary Date   3,500
Second Anniversary Date
 
7,000
Third Anniversary Date
 
10,500
Fourth Anniversary Date
 
14,000

(ii)Annual Base Salary—during the term of this Agreement, the Executive shall
receive an annual base salary of one hundred and fifty thousand U.S. dollars
(US$150,000) payable semi-monthly. The Corporation shall, in accordance with its
customary salary review practices, annually review the Annual Base Salary and,
at its sole discretion, may increase it from the level then in effect; in no
event shall the Annual Base Salary be reduced during the term of the Agreement
from the level specified herein;

(iii)Short and Long Term Incentive Plans—the Executive shall participate in the
short term incentive plan of the Corporation at a target participation rate of
twenty (20%) of the Executive's Annual Base Salary and in the long term
incentive plan at an exercise price target participation rate of one hundred
percent (100%) of the Executive's Annual Base Salary. Except as set forth
herein, eligibility, target participation rates, performance criteria, vesting,
payment formulas and dates, and all other aspects of the Executive's short and
long term incentive plans, including, without limitation, the termination of one
or both plans, shall be as determined from time-to-time in the sole discretion
of the Corporation;

(iv)Benefits and Perquisites—The Executive shall be eligible to participate in
all benefits and retirement programs offered from time to time by the
Corporation, including, but not limited to, enrollment on the effective date of
this Agreement in the senior management pension plan providing a defined benefit
with a two percent (2%) benefit formula recognizing base salary and fifty
percent (50%) of short term incentive awards over the best three years of
employment. In addition, the Executive shall receive annually in January a lump
sum taxable allowance of ten thousand U.S. dollars ($10,000) to cover the cost
of optional items including, but not limited to, automobiles, automobile
operating expenses, parking, club memberships, financial planning, retirement
planning, tax preparation.



2.4Termination of Agreement upon Disability of Executive

        If at the end of any month the Executive is and has been for a period of
more than twelve (12) months unable to perform the duties specified pursuant to
this Agreement in the normal and regular manner due to mental or physical
disability, this Agreement may be terminated by the Corporation on thirty
(30) days' written notice. Notwithstanding anything contained in this
Section 2.4, the Executive shall be entitled to all benefits provided under the
disability and pension plans of the Corporation or its affiliates applicable to
the Executive at the date of this Agreement.

3

--------------------------------------------------------------------------------


2.5Termination of Agreement upon Death of Executive

        If the Executive dies, this Agreement shall be terminated immediately on
the date of the Executive's death.

2.6Termination of Agreement by the Corporation for Cause

        Notwithstanding any provision of this Agreement to the contrary, the
Corporation may at any time terminate this Agreement and the Executive's
employment hereunder for "Cause" (as hereinafter defined). As used herein, the
term "Cause" means either:

(i)gross or willful failure by the Executive to perform the duties customary for
individuals holding the position of the Executive hereunder;

(ii)the Executive's habitual unexcused absence over an extended period of time;

(iii)the Executive having committed acts or omissions constituting gross
negligence or willful misconduct materially injurious to the Corporation;

(iv)the Executive having committed acts or omissions constituting a breach of
the Executive's duty of loyalty or fiduciary duty to the Corporation or any act
of dishonesty or fraud with respect to the Corporation;

(v)embezzlement or misappropriation by the Executive of funds or other property
of the Corporation or its affiliates;

(vi)conviction of, or a plea of guilty or nolo contendere to, a felony involving
an act or acts of dishonesty, fraud or moral turpitude; or

(vii)the Executive having committed acts or omissions constituting a material
breach of this Agreement which are not otherwise described in clauses
(i) through (vi) of this sentence.



2.7Termination of Employment by the Corporation or the Employee

        (a)  Except where such termination is pursuant to Section 2.2(i) or
2.2(ii) due to the voluntary retirement or resignation of the Executive or
pursuant to Sections 2.4, 2.5 or 2.6, or except where the Executive is offered a
comparable position by an affiliate, associate or successor of the Corporation
which, if offered by the Corporation, would not constitute a constructive
dismissal, the provisions of this Section 2.7 shall apply:

(i)where the Corporation terminates the employment of the Executive for any
reason; or

(ii)where the Executive terminates his employment with the Corporation following
constructive dismissal of the Executive. For this purpose the Executive may at
any time following the constructive dismissal of the Executive terminate his
employment with the Corporation upon thirty (30) days' prior written notice to
the Corporation,

        (b)  In the event of termination of employment as provided in
Section 2.7(a), the Executive shall be entitled to receive, and the Corporation
shall pay to the Executive, a severance payment (the "Severance Payment")
computed as hereinafter provided. The Severance Payment shall be that amount
which is equal to two hundred percent (200%) of the sum of:

(A)twelve (12) times the gross monthly salary paid to the Executive in the last
full month of employment of; and

(B)the gross amount of the last bonus paid, under an incentive bonus program of
the Corporation or any of its affiliated corporations at the date of such
payment, to

4

--------------------------------------------------------------------------------



the Executive immediately preceding the date of such termination of employment.
The Corporation may deduct from the Severance Payment as calculated hereby any
amount required to be withheld and remitted to any governmental body or agency
by applicable law or regulation.

        (c)  In addition to the Severance Payment calculated in accordance with
Section 2.7(b):

(i)the Executive shall continue to receive insurance for health care and dental
care, life insurance and accidental death and dismemberment coverage during a
period of two (2) years following the date of termination unless the Executive
declines coverage based upon coverage through another employer; and

(ii)the Executive shall also receive, within thirty (30) days of termination, a
lump sum payment equivalent to the Corporation's portion of contributions on
behalf of the Executive to the Corporation's Employee Savings Plan for a two
(2) year period based upon the base salary of the Executive as at the date of
termination.

        (d)  The Executive will also be entitled to receive on termination the
normal and any supplemental pension benefits in effect on the date of this
Agreement according to the terms of the Corporation's pension plans or the
pension plans of affiliates of the Corporation or according to similar
provisions of any successor plan, of which the Executive is a member at the date
of termination (the "Plans"). The Executive's total pension entitlement and
retirement options will be determined on the basis that the Executive had two
(2) additional years of credited service and age under the Plans at his date of
termination of employment (over and above his actual years of credited service
as otherwise determined). In addition, such additional years of service shall be
included for the purpose of determining final or best average earnings assuming
that the Executive's monthly rate of salary at the date of termination would
have continued unchanged during the period of additional service. For plans that
include performance bonuses in the definition of pensionable earnings, the
average of the highest three (3) actual bonuses paid in the five (5) years
immediately prior to the date of termination shall be used for the purpose of
determining final or best average earnings.

        (e)  If, at the time of termination of employment as provided in
Article 2.7(a), the Executive holds exercisable but unexercised options for the
purchase of shares under any of the Corporation's or its affiliates' stock
option plans, the Executive shall be entitled to exercise all options so held in
accordance with the terms of such plans. If the Executive holds options for the
purchase of shares under any of the Corporation's or its affiliates' stock
option plans which are not exercisable at the date of termination of employment
in circumstances where this Section 2.7(a) applies, the Corporation will pay to
the Executive a cash amount representing the excess, if any, of the fair market
value of the shares on the date of termination of employment over the exercise
price for such options. Fair market value on the date of termination of
employment shall mean the last Board lot sale price on the Toronto Stock
Exchange on the last trading day prior to the day of termination.

3.Integration

        Except for the Executive's rights to continued participation in the
Corporation's employee benefit plans, including, without limitation, the
Corporation's or its affiliates' stock option plans and savings plans and
conditions of employment generally available to other Executives of the
Corporation or its affiliates, this Agreement contains the entire agreement
between the Parties and supersedes all prior oral and written agreements,
understandings, commitments and practices between the Parties, including all
prior employment agreements, whether or not fully performed by the Executive
before the date of this Agreement. No amendments to this Agreement may be made
except in writing signed by both Parties.

5

--------------------------------------------------------------------------------


4.Confidential Information

        In the event of termination of employment of the Executive, the
Executive agrees to keep confidential all information of a confidential or
proprietary nature concerning the Corporation, its subsidiaries and affiliates
and their respective operations, assets, finances, business and affairs and
further agrees not to use such information for personal advantage, provided that
nothing herein shall prevent disclosure of information which is publicly
available or which is required to be disclosed under appropriate statues, rules
of law, or legal process.

5.Severability

        The invalidity and unenforceability of any provision of this Agreement
shall not effect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.

6.Benefit of Agreement

        This Agreement shall enure to and be binding upon the Corporation and
its successors and the Executive and his legal representatives but otherwise it
is not assignable. It shall be a condition of any transfer by the Corporation of
the Executive to any affiliate or associate of the Corporation that, on request
of the Executive, such affiliate or associate agree to observe all of the
covenants of and be bound by all obligations imposed on the Corporation under
this Agreement. The failure to do so shall be deemed to constitute a
constructive dismissal of the Executive for the purposes of Section 2.7.

7.Choice of Law

        This Agreement shall be governed and interpreted in accordance with the
laws of the State of Texas, and state or federal courts sitting in Houston,
Harris County, Texas shall be the sole and proper forum with respect to any
suits brought with respect to this Agreement.

8.Legal Remedies

        (a)  Payment of Legal Fees.    To the extent permitted by law and except
as provided in Section 9(b), the Corporation shall pay all legal fees, costs of
litigation prejudgment interest, and other expenses incurred in good faith by
the Executive as a result of the Corporation's refusal to pay to the Executive
the Severance Payment to which the Executive becomes entitled under this
Agreement.

        (b)  Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled by arbitration, conducted before
a panel of three (3) arbitrators sitting in Houston, Texas in accordance with
the rules of the American Arbitration Association then in effect. Judgement may
be entered on the award of the arbitrator in any court having proper
jurisdiction.

9.Copy of Agreement

        The Executive hereby acknowledges having received a copy of this
Agreement duly signed by the Corporation.

6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the parties hereto have duly executed and delivered
this Agreement.

       


--------------------------------------------------------------------------------

Witness
 


--------------------------------------------------------------------------------

Executive
 
 
ENBRIDGE INC.
 
 
Per:
       

--------------------------------------------------------------------------------

    P.D. Daniel
President & Chief Executive Officer

7

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
